



EX-10.1separationagreement
CONFIDENTIAL SEPARATION AGREEMENT
This Confidential Separation Agreement (“Agreement”) between James H. Dennedy
(“Dennedy”), an individual who is a resident of the State of Ohio, and Agilysys,
Inc. (“Agilysys”), an Ohio corporation with its principal place of business in
Alpharetta, Georgia, (collectively, the “Parties”), shall be effective as of the
“Effective Date,” as defined below.
WHEREAS, Dennedy was employed by Agilysys as its President and Chief Executive
Officer;
WHEREAS, Dennedy’s employment with Agilysys has terminated effective January 2,
2017 (the “Separation Date”);
WHEREAS, Agilysys wishes to engage Dennedy as a consultant, and Dennedy wishes
to accept such engagement, upon the terms and conditions described herein (the
“Consultancy”);
WHEREAS, Dennedy and Agilysys wish to resolve all matters concerning Dennedy’s
employment with Agilysys and his separation therefrom, and the Consultancy and
the termination thereof; and
WHEREAS, Agilysys has tendered this Agreement to Dennedy for review on January
5, 2017 (the “Tender Date”), and Dennedy has thoroughly reviewed this Agreement,
has entered into it knowingly and voluntarily, and has consulted with his own
legal counsel before signing it;
NOW, THEREFORE, in consideration of the covenants made by each of the Parties to
the other set forth below, including but not limited to the Parties’ mutual
releases of claims, which each of the Parties agrees to be sufficient and
valuable consideration, the Parties agree as follows:
1.Payment of Wages and Vacation Pay. Dennedy acknowledges and agrees that
Agilysys has paid him in full for all hours he worked and for all compensation
he earned or was ever due during his employment with Agilysys, including for any
and all vacation he earned but did not use or other benefits due him during his
employment through the Separation Date, in





--------------------------------------------------------------------------------





accordance with Agilysys’ policies and all applicable laws, including, but not
limited to the Fair Labor Standards Act, as amended.
2.Consideration.
Provided that Dennedy complies with all provisions of this Agreement, including
Section 2(c), Agilysys shall provide the following consideration to Dennedy:
a.    Consultancy. Agilysys shall engage Dennedy as a consultant upon the
following terms and conditions:
(i)    The Consultancy shall commence on January 3, 2017, and shall terminate
(the “Consultancy Termination Date”) effective January 31, 2017, unless earlier
terminated by either of the Parties upon written notice to the other, which
notice may be given by Dennedy with or without cause or by Agilysys for Cause
(as defined below). As a consultant, Dennedy shall report to the Chief Executive
Officer of Agilysys and shall assist with transitional matters, provide
strategic advice, and perform such other duties as the Parties shall mutually
agree (collectively, the “Services”).
(ii)    As consideration for the Services, Agilysys shall pay Dennedy a fee of
$1,129.00 per calendar day of the Consultancy, resulting in a total fee of
$32,741 if the Consultancy extends through January 31, 2017. The fee shall be
paid (A) on January 20, 2017, for Services rendered through January 15, 2017,
and (B) on the first business day that is at least eight (8) calendar days after
Dennedy signs and returns to Agilysys the Second Release described in Section
2(c) of this Agreement, for Services rendered after January 15, 2017.         
(iii)    As a consultant, Dennedy shall be at all times an independent
contractor to, and not an employee of, Agilysys and shall not be eligible to
participate in any benefit plans, policies or programs provided by Agilysys to
its employees, including but not limited to workers’ compensation, unemployment
compensation, paid vacation, paid holidays, paid sick leave, health insurance,
life insurance, pension or retirement plans, disability programs, or other
benefits, benefit plans or benefit programs of any kind.





--------------------------------------------------------------------------------





(iv)    The fee for the Services shall not be subject to withholding for taxes
and shall be reported to the Internal Revenue Service on a Form 1099. Dennedy
shall be obligated to pay all applicable federal and state income taxes on any
monies paid pursuant to this Section 2(a). Dennedy agrees to indemnify Agilysys
from and against any claims, costs, losses, fees, penalties, interest or damages
suffered or incurred by Agilysys due to Dennedy’s failure to pay taxes as
required by this Section 2(a).
(v)    As used herein, “Cause” means Dennedy’s: (A) conviction of (including
plea of guilty or no-contest to) any felony or any crime involving dishonesty;
(B) act of fraud or material dishonesty in connection with the Consultancy; (C)
material breach of this Agreement or any other contract with Agilysys that is
not cured (if capable of cure) within seven (7) calendar days after written
notice of such breach; or (D) material violation of any applicable policy of
Agilysys that is not cured (if capable of cure) within seven (7) calendar days
after written notice of such violation.
b.    Separation Payment. Agilysys shall pay Dennedy the gross sum of EIGHT
HUNDRED TWENTY-THREE THOUSAND FIVE HUNDRED SEVENTY-ONE DOLLARS ($823,571.00),
less deductions for withholdings required by applicable law (the “Payment”),
which sum is payment in lieu of (and not in addition to) any severance or other
separation payment of any kind to which Dennedy would otherwise be entitled
pursuant to the terms of the Employment Agreement between the Parties dated July
18, 2014, a copy of which is attached hereto as Exhibit A (the “Employment
Agreement”). The Payment shall be made in a lump sum on the first business day
that is at least eight (8) calendar days after Dennedy signs and returns this
Agreement to Agilysys and shall be made by wire transfer to:
XXXXX.


c.    Conditions. The obligation of Agilysys to provide the consideration set
forth in Section 2(b) of this Agreement is expressly conditioned upon Dennedy
executing this Agreement and returning it to Agilysys within twenty-one (21)
days after the Separation Date and not revoking this Agreement. The obligation
of Agilysys to provide the consideration set forth in Section 2(a)(ii)(B) of
this





--------------------------------------------------------------------------------





Agreement is expressly conditioned upon Dennedy signing this Agreement again,
where noted at the bottom of the signature page, acknowledging his release of
claims through the Consultancy Termination Date (“Second Release”), and
returning the Second Release to Agilysys within twenty-one (21) days after the
Consultancy Termination Date and not revoking it.
3.No Other Pay or Benefits; Termination of Grants and Awards; Sufficiency of
Consideration. Except as specifically provided for in Section 2 of this
Agreement, Dennedy agrees that he has not been offered and shall not be entitled
to any other wages, benefits, compensation of any sort, or any other
consideration from Agilysys in exchange for his covenants made in this
Agreement. Dennedy further agrees that, notwithstanding any other agreement or
understanding to the contrary, all unvested outstanding awards or grants of
equity are hereby deemed terminated prior to the Separation Date. Dennedy
understands and agrees that the consideration to be given to him pursuant to
Section 2 of this Agreement is in excess of any wages and any other amounts due
and owing him by Agilysys, is not required by law, any contract or Agilysys’
policies, but is to be given to him solely in exchange for the covenants made by
him in this Agreement. Dennedy acknowledges that the consideration to be given
to him as set forth in Section 2 of this Agreement is sufficient and valuable
consideration for his General and Specific Releases of All Claims and the other
terms and provisions of this Agreement.
4.Mutual Releases
a.    General and Specific Release of All Claims by Dennedy. Dennedy intends to
and hereby provides the General and Specific Release of All Claims set forth
below on behalf of himself, his heirs, executors, administrators, personal
representatives, successors and assigns, and anyone claiming through him, each
in their personal capacities as well as in their capacities as his heirs,
executors, administrators, personal representatives, successors and assigns (all
referenced in this Section 4(a) as “Dennedy”) and intends the General and
Specific Release of All Claims set forth below to cover, extend and inure to the
full benefit of Agilysys, any and all of its past, present or future parent,
subsidiary or





--------------------------------------------------------------------------------





related corporations or limited liability companies or other related entities,
any employee benefits plans, each of any of their respective predecessors,
successors and assigns, and each of any of their respective past, present, and
future shareholders or members, directors, trustees, officers or managers,
employees and agents, in their personal capacities as well as in their
capacities as such shareholders or members, directors, trustees, officers or
managers, employees, and agents (the “Released Agilysys Parties”). Dennedy,
being of lawful age, agrees to and, by executing this Agreement, does hereby
release, acquit and forever discharge the Released Agilysys Parties from any and
all claims, demands, debts, obligations, liabilities, damages, causes of action
of every kind or nature, and attorneys’ fees, whether known or unknown or
suspected or unsuspected, fixed or contingent, due to any matter whatsoever
relating to Dennedy’s employment, compensation, benefits, other terms and
conditions of employment, and separation from employment with Agilysys, which
Dennedy owns or holds as of the date he executes this Agreement, and at any time
before that date, owned or held against any of the Released Agilysys Parties
(the “Released Dennedy Claims”). The Released Dennedy Claims include, but are
not limited to, any claim that any of the Released Agilysys Parties violated the
National Labor Relations Act, as amended; Title VII of the Civil Rights Act of
1964, as amended; Sections 1981 and 1981a of Title 42 of the Unites States Code,
as amended; the Age Discrimination in Employment Act, as amended; the Americans
with Disabilities Act, as amended; the Family and Medical Leave Act of 1993, as
amended; the Employee Retirement Income Security Act of 1974, as amended; the
Georgia Fair Employment Practices Act of 1978, as amended; the Ohio Civil Rights
Act, as amended; any other federal, state or local statutory or judicially
created law, regulations, or rules governing or concerning employment
discrimination or retaliation or any obligations owed by employers to employees;
and any other federal, state or local statutory or common law claim or cause of
action in contract, tort, or for violation of public policy, including, but not
limited to, negligent or wrongful discharge, breach of any written or verbal
contract or employee handbook or manual, defamation, interference with
contractual relations or prospective economic advantage, and intentional or
negligent infliction of emotional distress; and any claim for costs,





--------------------------------------------------------------------------------





fees, or other expenses, including attorneys’ fees, incurred in such matters,
except for those rights specifically exempted from this release in this
Agreement.
b.    General and Specific Release of All Claims by Agilysys. Agilysys intends
to and hereby provides the General and Specific Release of All Claims set forth
below on behalf of itself and the other Released Agilysys Parties (all
referenced in this Section 4(b) as “Agilysys”) and intends the General and
Specific Release of All Claims set forth below to cover, extend and inure to the
full benefit of Dennedy and his heirs, executors, administrators, personal
representatives, successors and assigns, and anyone claiming through him, each
in their personal capacities as well as in their capacities as his heirs,
executors, administrators, personal representatives, successors and assigns (the
“Released Dennedy Parties”). Agilysys agrees to and, by executing this
Agreement, does hereby release, acquit and forever discharge the Released
Dennedy Parties from any and all claims, demands, debts, obligations,
liabilities, damages, causes of action of every kind or nature, and attorneys’
fees, whether known or unknown or suspected or unsuspected, fixed or contingent,
due to any matter whatsoever relating to Dennedy’s employment, compensation,
benefits, other terms and conditions of employment, and separation from
employment with Agilysys, which Agilysys owns or holds as of the date it
executes this Agreement, and at any time before that date, owned or held against
any of the Released Dennedy Parties (the “Released Agilysys Claims”). The
Released Agilysys Claims include, but are not limited to, any claim that any of
the Released Dennedy Parties violated any federal, state or local statutory or
judicially created law, regulations, or rules governing or concerning
obligations owed by employees to employers; and any other federal, state or
local statutory or common law claim or cause of action in contract, tort, or for
violation of public policy; and any claim for costs, fees, or other expenses,
including attorneys’ fees, incurred in such matters, except for those rights
specifically exempted from this release in this Agreement.


5.Exclusions from Releases.
a.    Rights Excluded from Dennedy’s General and Specific Release. Dennedy’s
General and Specific Release of All Claims as set forth in Section 4(a) of this
Agreement specifically and





--------------------------------------------------------------------------------





exclusively excludes only Dennedy’s: (i) right and the right of his qualified
beneficiaries, if any, to receive continued group health insurance coverage
pursuant to and as limited by the law commonly known as COBRA at his expense
plus a 2% administrative fee permitted by COBRA, if timely elected; (ii) right
to seek benefits under the Ohio or Georgia unemployment compensation law; (iii)
right to vested benefits, if any, under any Agilysys benefits plan; (iv) right
to enforce this Agreement; (v) right to challenge whether he knowingly and
voluntarily entered into this Agreement under the Age Discrimination in
Employment Act, as amended (the “ADEA”); and (vi) rights under any law that
provides for rights which employees cannot waive. Dennedy understands and agrees
that except for his specific rights enumerated in this section 5(a) and those
rights specifically enumerated and limited by the section entitled
“Administrative Charges” below, his release in Section 4(a) constitutes a
general as well as a specific release of the Released Agilysys Parties from all
Released Dennedy Claims.
b.    Rights Excluded from Agilysys’ General and Specific Release. Agilysys’
General and Specific Release of All Claims as set forth in Section 4(b) of this
Agreement specifically and exclusively excludes only Agilysys’: (a) right to
enforce this Agreement; and (b) rights under any law that provides for rights
which an employer cannot waive. Agilysys understands and agrees that except for
its specific rights enumerated in this Section 5(b), its release in Section 4(b)
of this Agreement constitutes a general as well as a specific release of the
Released Dennedy Parties from all Released Agilysys Claims.


6.No Pending Actions; Covenant Not to Sue.
a.    Dennedy represents and warrants that as of the date he executes this
Agreement, he is owner of all Released Dennedy Claims and has not sold, assigned
or otherwise encumbered any of the Released Dennedy Claims. Dennedy further
represents and warrants that he has not filed or initiated, or caused to be
filed or initiated any complaint, claim, charge, or cause of action of any type
against any of the Released Agilysys Parties in any federal or state court or
with any federal, state or local governmental agency. It is Dennedy’s intention
in executing this Agreement that it shall be effective as a bar to the





--------------------------------------------------------------------------------





filing or initiation of any proceeding that may lead to the litigation of any of
the Released Dennedy Claims as defined in this Agreement. Except for Dennedy’s
right to challenge whether he knowingly and voluntarily entered into this
Agreement under the ADEA and Dennedy’s rights as specifically provided for in
the section entitled Administrative Charges immediately below, Dennedy agrees
not to file or initiate, or cause to be filed or initiated, any claim, charge,
cause of action, or proceeding of any type or nature in any forum asserting any
of the Released Dennedy Claims against any of the Released Agilysys Parties.
Dennedy further agrees not to be a member of any class action in any court or
before any governmental agency or in any private forum seeking relief against
any of the Released Agilysys Parties based on any of the Released Dennedy
Claims, and waives any right to, and agrees that he will not accept, any
monetary relief or any other form relief as a result of any such class action.
Dennedy agrees that if he violates the provisions of this Section 6(a), he shall
indemnify and hold harmless all of the Released Agilysys Parties against whom
any such claim, charge, cause of action, or proceeding is brought from any and
all attorneys’ fees, costs, and expenses incurred by any of them in defending
against the Released Dennedy Claims or as a result of any judgment, order, or
fine imposed or settlement made as to any Released Dennedy Claims in connection
with any such charge, claim, cause of action or other proceeding.
b.    Agilysys represents and warrants that as of the date it executes this
Agreement, it is owner of all Released Agilysys Claims and has not sold,
assigned or otherwise encumbered any of the Released Agilysys Claims. Agilysys
further represents and warrants that it has not filed or initiated, or caused to
be filed or initiated any complaint, claim, charge, or cause of action of any
type against any of the Released Dennedy Parties in any federal or state court
or with any federal, state or local governmental agency. It is Agilysys’
intention in executing this Agreement that it shall be effective as a bar to the
filing or initiation of any proceeding that may lead to the litigation of any of
the Released Agilysys Claims as defined in this Agreement. Agilysys agrees not
to file or initiate, or cause to be filed or initiated, any claim, charge, cause
of action, or proceeding of any type or nature in any forum asserting any of the
Released Agilysys Claims against any of the Released Dennedy Parties. Agilysys
agrees that if it violates





--------------------------------------------------------------------------------





the provisions of this Section 6(b), it shall indemnify and hold harmless all of
the Released Dennedy Parties against whom any such claim, charge, cause of
action, or proceeding is brought from any and all attorneys’ fees, costs, and
expenses incurred by any of them in defending against the Released Agilysys
Claims or as a result of any judgment, order, or fine imposed or settlement made
as to any Released Agilysys Claims in connection with any such charge, claim,
cause of action or other proceeding.
7.Administrative Charges. Dennedy’s General and Specific Release of All Claims
and Covenant Not to Sue above do not apply to or prevent Dennedy from filing
charges or administrative complaints with the United States Securities and
Exchange Commission (“SEC”), the United States Equal Employment Opportunity
Commission (“EEOC”) or any state or local government fair employment practices
(“FEP”) agency and do not apply to prevent Dennedy from participating in any
SEC, EEOC or FEP agency investigation. However, Dennedy hereby waives any and
all right to, and agrees that he will not accept, any monetary recovery or any
other relief of any type which he might obtain as a result of, or in any way
growing out of, such filing or participation; provided, however, that this
Agreement shall not prevent Dennedy from recovering an award from or by a
governmental agency for providing information.
8.No Workers’ Compensation Claims. Dennedy represents and warrants that as of
the date he executes this Agreement, he has suffered no injury or illness
arising out of the course of his employment with Agilysys.
9.Understanding of Agreement; Advice of Counsel. Dennedy acknowledges and
confirms that he has entered into this Agreement of his own free will, without
coercion or duress, that he has read and fully understands this Agreement and
that he is competent to execute it. Agilysys has advised Dennedy to seek the
advice of legal counsel concerning this Agreement before signing it, and Dennedy
represents that he has had the opportunity to consult, and has consulted, with
legal counsel of his own choosing, who reviewed this Agreement before Dennedy
signed it.





--------------------------------------------------------------------------------





10.Time to Consider and Revoke Agreement. Dennedy has twenty-one (21) calendar
days from the Tender Date to consider and execute it (the “Consideration
Period”). Dennedy may voluntarily choose to accept and execute this Agreement
before the end of the Consideration Period, but understands that doing so will
constitute a waiver of any remaining portion of the Consideration Period. Any
change to this Agreement after the Tender Date shall not restart or extend the
Consideration Period. If Dennedy accepts and executes this Agreement within the
Consideration Period, he may revoke his acceptance within seven (7) calendar
days from the date he executed this Agreement (the “Revocation Period”). If
Dennedy decides to revoke this Agreement, such revocation must be in writing,
signed by Dennedy, and be received by Theresa Putnal, Director, Human Resources
at Agilysys, Inc., 1000 Windward Concourse, Suite 250, Alpharetta, GA 30005, by
no later than 5:00 p.m. Eastern Time on the seventh (7th) day after Dennedy has
executed this Agreement. If Dennedy does not accept and execute this Agreement
by the end of the Consideration Period or revokes this Agreement within the
Revocation Period, neither this Agreement nor any of the Parties’ respective
obligations hereunder shall have any force or effect. This Agreement shall be
effective on the day following the end of the Revocation Period without
revocation by Dennedy (the “Effective Date”).
11.Waiver of Reinstatement. Dennedy hereby waives reinstatement to employment
with Agilysys and promises not to seek employment or re-employment with Agilysys
now or at any time in the future. Dennedy understands and agrees that the
consideration to be given by Agilysys to him pursuant to this Agreement is to be
given in part for his waiver of reinstatement as set forth herein.
12.Covenants.
a.    Confidential Information. Dennedy acknowledges that during his employment
with Agilysys he had access to and/or received valuable non-public information
about Agilysys and its business (“Confidential Information.”). Confidential
Information includes, but is not limited to: customer or prospective customer
lists (contacts, addresses, phone numbers, etc.); cost and/or sales information;
business contacts/relationships; personnel information; recruiting information;
information concerning





--------------------------------------------------------------------------------





medical or other employee benefits; information regarding pending litigation and
legal matters (including, but not limited to, contracts, legislation,
information regarding potential acquisitions and/or regarding the sale of
Agilysys business, administrative agency proceedings and litigation);
information which Agilysys has covenanted not to disclose; employee lists
(including, but not limited to, names, address, phone numbers, positions, etc.);
financial statements of any kind; information related to Agilysys’ responses to
solicitations for possible sales (bids, pricing information, etc.); and
technical information such as schematics, bills of materials, costs of
materials, software source codes, software binary codes, mechanical drawings,
written/verbal specifications and other miscellaneous technical information.
Dennedy represents that he has not, as of the date he executes this Agreement,
disclosed to any third party or used, except as required in the course of
performing work for Agilysys, any Confidential Information. Dennedy agrees not
to disclose to any third party or use for himself or any other person or entity
any Confidential Information.
b.    In consideration for the Payment in Section 2(b) of this Agreement, for a
period of eighteen (18) months after the Separation Date, Dennedy shall fully
comply with the restrictive covenants as set forth in Section 7 of the
Employment Agreement.
c.    Effective as of the Separation Date, Dennedy shall have resigned his seat
on the Board of Directors of Agilysys, as well as all any and all other
corporate offices that he may hold as of the Separation Date, and shall promptly
execute all documents necessary to effect such resignations.
d.    Dennedy recognizes that any material violation of this Section 12 is
likely to result in immediate and irreparable harm to Agilysys for which money
damages are likely to be inadequate. Accordingly, in the event that a court of
competent jurisdiction finds that Dennedy has engaged in a material violation of
this section, Dennedy consents to the entry of an order by the court granting
Agilysys injunctive and other appropriate equitable relief in order to protect
its rights under this section and to an award of its costs, attorneys’ fees, and
expenses incurred in obtaining such relief. Such relief shall be in addition to
any other relief to which Agilysys may be entitled at law or in equity.





--------------------------------------------------------------------------------





13.Confidentiality of Agreement. Dennedy agrees that the terms of this Agreement
and the discussions leading up to it shall be held by him in strict confidence
and shall not be disclosed to any third parties or persons, except that Dennedy
may disclose and/or discuss this Agreement: (a) with his attorney, tax
consultant and with appropriate taxing authorities should any issue be raised by
any such authority with respect to the consideration to be given to Dennedy
hereunder; (b) in response to a valid subpoena or other legal compulsion which
calls for such disclosure; (c) in any litigation to enforce the provisions of
this Agreement or for breach thereof or to challenge whether he knowingly and
voluntarily entered into this Agreement under the ADEA; and (d) with his
immediate family. Should Dennedy be required by (b) or (c) of this section to
disclose this Agreement or any of its terms, he shall notify the General
Counsel, Agilysys, Inc., 1000 Windward Concourse, Suite 250, Alpharetta, GA
30005 no later than seven (7) business days prior to such disclosure, which
period of time Dennedy agrees necessary in order to allow Agilysys to seek an
appropriate protective order. Dennedy agrees that if he or his attorney, tax
consultant, or any member of his immediate family is adjudicated by a final
non-appealable judgment or order in a court of competent jurisdiction to have
breached any provision of this section, Agilysys shall be entitled to the actual
amount of damages proven to have proximately resulted from such breach and its
costs, attorneys’ fees and out-of-pocket expenses reasonably incurred by it in
obtaining such final judgment or order. Dennedy represents that neither he nor
any person to whom he is authorized to disclose this Agreement has made any
disclosure prohibited by this section since the Separation Date.
14.Return of Property. Dennedy represents that he has returned to Agilysys all
Agilysys property assigned to him except for his Agilysys-provided laptop
computer, which he may retain, including, but not limited to, all other Agilysys
computer equipment, if any; Agilysys cellular phones, if any; Agilysys credit
and debit cards, if any; and all keys and access cards or fobs to any Agilysys
or AVMA facility or other facility where Agilysys or AVMA has any operation,
(“assigned property”).





--------------------------------------------------------------------------------





Dennedy warrants and represents that he has not taken from Agilysys and is not
in possession, custody, or control of any other Agilysys property, including,
but not limited to, the originals and/or any copies of any information provided
to or acquired by Dennedy in connection with the performance of work for
Agilysys, including but not limited to all files, correspondence,
communications, memoranda, emails, records, manuals, and all other documents, no
matter how produced or reproduced, computer programs, software, and files, and
all usernames and passwords for all software and internet accounts and programs,
it being acknowledged and agreed by Dennedy that said items are the sole and
exclusive property of Agilysys.
15.No Disparagement. Dennedy agrees that he will not disparage Agilysys, the
Released Agilysys Parties or any of its or their services, products, endeavors
or business practices to any person or entity; provided, however, that nothing
in this section prohibits or is intended to prohibit Dennedy from making
truthful statements or disclosures required by law, regulation, legal process,
or in connection with any governmental investigation. Likewise, Agilysys agrees
that it will not disparage Dennedy or his professional competence or abilities
to any person or entity; provided, however, that nothing in this section
prohibits or is intended to prohibit Agilysys from making truthful statements or
disclosures required by law, regulation, legal process, or in connection with
any governmental investigation.
16.Attorneys’ Fees and Costs. Each of the Parties shall bear his/its own
attorneys’ fees, costs and expenses incurred by him/it in negotiating and
consummating this Agreement.
17.Non-Admission. The Parties agree that Agilysys has entered into this
Agreement and will provide Dennedy with the consideration recited above solely
for the purpose of resolving all matters between them; that Agilysys does not
admit any liabilities of any type to Dennedy; and that neither the giving of
said consideration nor any of the terms of this Agreement are or shall be
construed as an admission of any liability of any type to Dennedy, which
liability Agilysys specifically denies.
18.Severability. This Agreement and each of its terms, provisions and sections
are separable. Therefore, if any term, provision or section in this Agreement is
held by a court of competent jurisdiction





--------------------------------------------------------------------------------





to be unlawful or unenforceable, such illegality or unenforceability shall not
affect the legality or enforceability of any other term, provision or section of
this Agreement. In such event, however, Agilysys may, at its sole option, which
shall be communicated in writing to Dennedy, deem this Agreement null and void
and be released from any obligation in this Agreement.
19.Governing Law. This Agreement shall be governed by, interpreted and construed
in accordance with the laws of the State of Ohio without regard to that body of
law known as conflicts of law.
20.No Inferences. The Parties agree that each of them was represented by legal
counsel of their respective choice in the negotiation and preparation of this
Agreement, and therefore agree that this Agreement shall be interpreted in
accordance with its express terms without any inferences to be drawn against or
in favor of either of them as the drafter of this Agreement
21.Section Headings. The section headings in this Agreement are for convenience
and reference only and shall not affect the meaning or interpretation of any
term or provision of this Agreement.
22.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties concerning the subject matter described in this Agreement and supersedes
any and all prior or contemporaneous verbal or written agreements, discussions
or representations concerning the subject matter. No modification or amendment
of this Agreement shall be valid unless made in writing and signed by Dennedy
and a duly authorized representative of Agilysys.


[signatures appear on following page]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Confidential Separation
Agreement on the dates set forth below:
AGREED:                    ____/s/ James H. Dennedy___________________
James H. Dennedy
STATE OF OHIO            )
) SS
COUNTY OF WARREN        )


On Jan. 7, 2017 at Springboro, Ohio before me, a notary public in and for said
state, appeared Dennedy, known to me or identified to my satisfaction, and I
witnessed James H. Dennedy execute the foregoing and within Confidential
Separation Agreement.


Witness my hand and official seal:        ____/s/ Heather
Street_______________________
Notary Public






AGREED:                    Agilysys, Inc.




Date: __Jan. 6, 2017_____________        ______/s/ Michael A.
Kaufman________________
By:    Michael A. Kaufman
Chairman of the Board of Directors




=====================================================================


To be signed within 21 days after the Consultancy Termination Date:


By signing below, I acknowledge my release of claims, as described above,
through the Consultancy Termination Date.




______________________________        ______________________________
James H. Dennedy                    Date





